t c memo united_states tax_court william j dunn petitioner v commissioner of internal revenue respondent docket no filed date frank j yong and j ellsworth summers jr for petitioner jeffrey s luechtefeld for respondent 1petitioner was represented by elizabeth opalka when he filed his petition on date donald w wallis was substituted for ms opalka as counsel for petitioner on date frank j yong was substituted for mr wallis as counsel for petitioner memorandum findings_of_fact and opinion thornton judge respondent determined the following deficiencies in and penalties on petitioner’s federal income taxes year deficiency dollar_figure big_number big_number accuracy-related_penalty sec_6662 dollar_figure big_number big_number the issues for decision are whether petitioner is entitled to deduct expenses mostly relating to airplane rentals use and maintenance incurred by his wholly owned s_corporation dunn property management inc dpm whether petitioner’s pass-through losses from dpm and his single-member limited_liability_company dunn equipment_leasing l l c del are subject_to the passive_activity_loss restrictions of sec_469 and whether petitioner is liable for a sec_6662 accuracy-related_penalty for each year at issue findings_of_fact the parties have stipulated some facts which we so find when he petitioned the court petitioner resided in florida 2all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure a petitioner’s background petitioner is a graduate of the u s air force academy and a graduate of georgetown university medical school after serving some years as an air force flight surgeon in he left active_duty for the private practice of ophthalmology in bangor maine while working and living there with his family he commuted in his private plane to cleveland ohio for a fellowship program in retina and vitreous surgery since he has been employed as a retinologist by the florida retina institute p a fri a florida professional_corporation of which he is a vice president and shareholder fri has a number of offices throughout northeast florida and georgia petitioner’s medical practice is concentrated primarily in fri’s daytona beach office which is in the general vicinity of his residence and in palm coast a short distance away petitioner typically works at fri about days each week and takes to weeks of vacation each year in addition to practicing medicine with fri petitioner participates in drug treatment studies for two major drug companies and serves on their advisory boards sometimes he travels to miami or atlanta to participate in these advisory boards these companies pay petitioner consultant’s fees and reimburse his travel_expenses typically on the basis of airline coach fares as described more fully below during the years at issue petitioner also pursued aviation interests and real_estate activities b petitioner’s aviation interests petitioner has been an aviation enthusiast since childhood at age he took his first flying lesson and at age 17--the youngest age permitted by the federal aviation administration faa --he obtained his private pilot’s license at the air force academy he frequently flew military aircraft and he completed a pilot indoctrination course in petitioner purchased his first airplane a aero commander which he flew for training and attending medical meetings in he traded up to a mooney m20f which he used for among other things attending medical meetings commuting between bangor maine and cleveland ohio and taking his family on trips because the mooney was only a four-seater he decided he needed a larger aircraft that would allow him to take everybody on a trip with greater safety range and speed consequently in he traded up to a cessna which he used for among other things flying my children around and business associates and for trips from his florida home to his air force reserve duty station in washington d c in petitioner and his wife divorced she got the cessna petitioner decided to replace it with a mitsubishi mu-2 c dunn equipment_leasing llc the mitsubishi dealer referred petitioner to louis m meiners jr meiners for advice about placing the new airplane in a holding_company for asset and liability protection and to minimize state taxes meiners was a certified_public_accountant c p a and attorney with his own cpa firm in indianapolis indiana the meiners firm that specialized in tax-planning services meiners was also president of advocate aircraft taxation consulting co advocate an aviation consulting business with about employees including cpas attorneys paralegals and support staff advocate assists its clients in complying with treasury regulations faa regulations and state aviation-related regulations in petitioner engaged advocate for advice about income taxes and about acquiring an aircraft in such a manner as to reduce sales or use taxes following advocate’s advice petitioner formed del a limited_liability_company organized under indiana law during the years at issue petitioner was del’s only member and employee del paid petitioner no salary d del’s purchase and lease of the mitsubishi to petitioner on or about date del purchased a mitsubishi mu-2 aircraft the mitsubishi for about dollar_figure the purchase was financed by a loan that petitioner personally guaranteed on date del as owner and petitioner as operator entered into an aircraft lease pursuant to the lease petitioner agreed to lease the mitsubishi from del for a term ending date and to make the following fixed rental payments dollar_figure on date dollar_figure by date and dollar_figure at yearend and in addition petitioner was responsible for all maintenance service and insurance on the mitsubishi petitioner’s florida residence is in a fly-in fly-out community ie one with a private airport for use by its residents an airplane hangar adjoins petitioner’s residence the mitsubishi was stored in this hangar e dunn property management in date petitioner incorporated dpm under the laws of nevada the articles of incorporation list dpm’s purpose as property management petitioner was dpm’s sole officer 3petitioner testified that the dollar_figure payment was made to maximize state tax savings by doing a large prepayment of the lease payment other than this testimony there is no evidence that petitioner actually made any of the scheduled lease payments to del director and shareholder dpm elected for federal_income_tax purposes to be treated as an s_corporation f del’s lease of the cessna citation to petitioner and dpm in date in a reverse_like-kind_exchange facilitated by advocate del sold the mitsubishi for about dollar_figure and purchased a cessna citation aircraft the citation for about dollar_figure the purchase was financed with a loan that petitioner personally guaranteed the citation like the mitsubishi before it was kept at petitioner’s home in florida the parties amended the preexisting aircraft lease between del and petitioner to substitute the citation for the mitsubishi also on date del as owner and dpm as operator entered into aircraft rental agreement whereby del rented to dpm the nonexclusive right to use and operate the citation the dpm rental agreement stated that dpm was renting the citation in furtherance of its primary non-transportation business and its employee_benefits dpm agreed to pay del rent of dollar_figure per hour of flight time in and dpm paid del aggregate rents of dollar_figure dollar_figure and dollar_figure respectively dpm also paid costs of using and maintaining the aircraft on date del as owner and petitioner as operator entered into another rental agreement whereby del granted petitioner nonexclusive rights to use and operate the citation for a rental rate of dollar_figure per hour of flight time g real_estate owned by petitioner directly during the years at issue petitioner owned in his own name in addition to his florida residence interests in the following three real properties mountain air country club residence in petitioner and his wife purchased this residential unit for about dollar_figure it is near burnsville north carolina in mountain air country club an exclusive fly-in fly-out community with its own landing strip and amenities such as golf swimming and tennis pursuant to his divorce agreement in petitioner gained outright ownership of the property petitioner typically used the property about six to eight times each year with family and friends generally he and his family or friends would fly there in the mitsubishi or later in the citation mountain air country club building lot in petitioner purchased this unimproved lot also in mountain air country club for dollar_figure miami beach condominium in petitioner and his girlfriend purchased this property for dollar_figure she lived in the condominium while 4apart from petitioner’s testimony there is no evidence that petitioner paid del such rents in attending school in miami petitioner would visit using the citation h property management agreement between dpm and petitioner on date dpm and petitioner entered into an asset management agreement which stated that petitioner retained dpm to manage designated assets for annual compensation calculated as the sum of percent of the asset value of non-income-producing properties and percent of the income on income-producing properties the annual payment was due no later than june of the year following the year in which the management services were rendered the asset management agreement indicates that it covers petitioner’s two north carolina country club properties i real_property owned by dpm during the years at issue dpm purchased ownership interests in the following four real properties all of which it still possessed at the end of ormond beach florida apartment in date dpm purchased this property for dollar_figure for an undisclosed period during the years at issue dpm leased this apartment to tenants for dollar_figure per month under a monthly rental agreement dpm employed a property management company to collect 5the record indicates that in date petitioner wrote dpm a dollar_figure check for management fees the record does not indicate whether petitioner paid dpm any management fees for rent and handle day-to-day management duties and routine maintenance dpm paid the property management company percent of the rental income generated by the property petitioner drove to the ormond beach property about once a month in his lexus automobile which dpm leased from him key largo florida condominium in date dpm purchased this condominium for dollar_figure the property includes amenities such as a pool a spa tennis courts and a deepwater marina dpm employed property management companies which marketed the property for rent collected the rent for the property and enforced the rental agreements with tenants the property managers were authorized to handle minor repairs but dpm handled major repairs the property managers were also responsible for day-to-day duties such as changing linens booking reservations and handling the arrival and departure of guests for its services dpm paid the property management companie sec_30 to percent of total rental revenues petitioner flew to the key largo property four to six times each year in the citation according to his testimony he would engage in global oversight of the property to make sure it was being maintained and marketed according to the management agreements on these visits which typically lasted from friday night through sunday night he would stay in dpm’s condominium if it was vacant otherwise he would stay in another unit on the property for a discounted rate lake mary florida property in date dpm and one of petitioner’s professional colleagues purchased as coowners an unimproved parcel of land in lake mary florida adjacent to one of fri’s properties petitioner visited the property four to six times each year in his lexus automobile which dpm leased from him telluride colorado condominium in date dpm purchased this unit in a resort hotel with amenities such as ski-in ski-out access a spa restaurants a swimming pool and a gym dpm engaged a property management company which handled day-to-day duties such as changing the linens housekeeping marketing the property for rent booking reservations and collecting rent as payment for its services dpm paid the property management company percent of total rental revenues dpm’s responsibilities for the property included making decisions regarding the marketing occasionally inspecting the property and staying apprised of the current real_estate market in petitioner flew to this property twice in the citation j tax reporting the meiners firm prepared dpm’s form_1120s u s income_tax return for an s_corporation for each year at issue on these returns dpm reported net losses from rental_real_estate_activities hereinafter sometimes referred to as rental losses and separately net losses from nonrental activities which it labeled ordinary_income losses hereinafter sometimes referred to as nonrental losses as follows year nonrental losse sec_1 rental losse sec_2 dollar_figure big_number big_number dollar_figure big_number big_number 1in calculating these nonrental losses dpm reported no gross_receipts for or for dpm reported gross_receipts of dollar_figure representing management fees that petitioner paid to dpm in calculating its nonrental losses dpm reported deductions as shown in appendix a most of these deductions appear to be aviation related 2in calculating these rental losses dpm claimed deductions shown in appendix b on schedules k-1 shareholder’s share of income credits deductions etc dpm reported these losses as passing through to petitioner cpa firms other than the meiners firm prepared petitioner’s form sec_1040 u s individual_income_tax_return for the years at issue although the meiners firm helped prepare certain schedules relating to airplane expenses and also prepared grouping elections for on schedule e supplemental income and loss of his form_1040 petitioner claimed the aggregate dollar_figure of dpm pass-through losses ie dollar_figure of nonrental losses plus dollar_figure of rental losses as nonpassive losses which he offset against other income principally wages to report adjusted_gross_income of dollar_figure for and on schedules e petitioner claimed the dpm pass-through nonrental losses as nonpassive losses which he offset against other income principally wages to report adjusted_gross_income of dollar_figure for and dollar_figure for for and he treated the dpm rental losses as passive losses and deducted them only to the extent of other real_estate rental income that he received from fri dollar_figure in and dollar_figure in on schedules c profit or loss from business attached to his form sec_1040 petitioner also claimed net losses from del as follows expenses depreciation insurance interest hangar big_number -- taxes and licenses -- legal and professional -- services total expenses big_number -- dollar_figure dollar_figure dollar_figure big_number big_number big_number -- -- big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number gross_receipts net_loss the meiners firm provided petitioner’s tax_return_preparer the information used to prepare the schedules c relating to del’s leasing activities petitioner on his form_1040 and dpm on its and forms 1120s elected to group the activities of dpm and del for purposes of the sec_469 passive_activity_loss limitations and for purposes of sec_183 the meiners firm prepared these grouping elections for petitioner k notice_of_deficiency in the notice_of_deficiency respondent disallowed the dpm pass-through losses and petitioner’s del schedule c losses on grounds that it had not been established that any amounts were incurred and paid for ordinary and necessary business purposes or in an activity entered into for profit or with respect to property_held_for_the_production_of_income alternatively respondent determined that dpm’s pass-through losses and the del schedule c losses were attributable to passive activities and subject_to the sec_469 limitations more particularly respondent made separate adjustments for dpm’s rental and nonrental pass-through losses and for the del schedule c losses as more fully described below dpm rental pass-through losses respondent disallowed in their entirety the dpm rental losses that petitioner claimed dollar_figure for dollar_figure for and dollar_figure for and determined that petitioner should have reported pass-through rental income equal to dpm’s gross rents dollar_figure for dollar_figure for and dollar_figure for 6as related to the sec_469 grouping the elections on these various returns stated identically taxpayer hereby elects to group equipment rental_activity identified as dunn equipment_leasing inc with dunn property management inc its lessee in the original grouping as an appropriate economic unit pursuant to regulation sec_1_469-4 as a result of these adjustments respondent determined that petitioner’s taxable_income should be increased dollar_figure for dollar_figure for and dollar_figure for ie the sum of the disallowed losses and the unreported gross rents for respondent further determined that the dpm pass-through rental losses which petitioner had claimed as nonpassive losses on hi sec_2002 form_1040 should be recharacterized as passive losses for purposes of sec_469 for and respondent determined that no such recharacterization was required because petitioner’s and form sec_1040 properly showed the dpm pass-through rental losses as passive dpm nonrental losses respondent disallowed in their entirety the dpm nonrental pass-through losses dollar_figure for dollar_figure for and dollar_figure for and determined that petitioner should have reported as income the gross amount of dpm’s nonrental income zero for and and dollar_figure for as a result of these adjustments respondent determined that petitioner’s taxable_income should be increased by dollar_figure for dollar_figure for and dollar_figure for ie the sum of the disallowed losses and the unreported gross_income respondent further determined that all the dpm nonrental pass-through losses were subject_to the sec_469 passive_activity_loss limitations del schedule c losses on grounds that petitioner had failed to establish that any amounts were paid for ordinary and necessary business purposes or in an activity entered into for profit or with respect to property_held_for_the_production_of_income respondent disallowed in their entirety the schedule c business_expense deductions that petitioner claimed with respect to his del activity resulting in corresponding increases to his taxable_income dollar_figure for dollar_figure for and dollar_figure for respondent further determined that any profits or losses allowable with respect to his del activity were attributable to a passive_activity sec_6662 penalty respondent determined that for each year at issue petitioner was liable for a sec_6662 accuracy-related_penalty for substantial_understatement_of_income_tax opinion i introduction petitioner a retinologist and a licensed pilot claims substantial losses attributable to airplanes that del his single-member llc owned and that he flew allegedly on behalf of dpm his wholly owned s_corporation more particularly petitioner claims schedule c losses from del’s activity of leasing the airplanes to dpm and petitioner petitioner also claims substantial pass-through losses from dpm they comprise rental losses attributable to dpm’s expenses of renting real_estate that it owned and nonrental losses attributable mainly to dpm’s leasing using and maintaining at least one of the airplanes as previously described in the notice_of_deficiency respondent disallowed all the schedule c deductions for del business_expenses and dpm pass-through losses on various alternative grounds in this proceeding respondent has modified his positions respondent now concedes that del and dpm paid the disputed expenses respondent continues to maintain however as he did in the notice_of_deficiency that the aviation-related expenses giving rise to the dpm nonrental losses were not ordinary and necessary expenses_incurred in a trade_or_business he no longer presses this contention however with regard to the dpm rental_activity or with regard to del’s activity respondent continues to assert that del was not engaged in an activity for profit but he no longer presses this argument with regard to dpm as in the notice_of_deficiency respondent maintains that any allowable losses from either petitioner’s del activity or his dpm activities are subject_to the passive_activity_loss restrictions of sec_469 but respondent now concedes the adjustments of dollar_figure and dollar_figure for and respectively with respect to the dpm pass-through losses attributable to its rental activities noting that petitioner correctly reported these pass-through losses as passive for and ii burden_of_proof the taxpayer generally bears the burden of proving the commissioner’s determinations erroneous rule a in particular the taxpayer bears the burden of substantiating the amount and purpose of each item claimed as a deduction see 116_tc_438 65_tc_87 affd per curiam 540_f2d_821 5th cir sec_7491 provides that if in any court_proceeding a taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s proper tax_liability the commissioner shall have the burden_of_proof with respect to that issue credible_evidence is evidence the court would find sufficient upon which to base a decision on the issue in the taxpayer’s favor absent any contrary evidence see higbee v commissioner supra pincite sec_7491 applies however only if the taxpayer complies with all 7the notice_of_deficiency similarly determined that petitioner had correctly reported the and dpm rental losses as passive but nevertheless determined an increase in petitioner’s tax_liabilities resulting from the disallowance of the dpm rental losses for failure to establish that they represented ordinary and necessary business or investment_expenses in conceding this issue respondent has waived any issue as to whether the dpm rental expenses should be disallowed entirely substantiation and recordkeeping requirements under the code and cooperates with the commissioner’s reasonable requests for witnesses information documents meetings and interviews sec_7491 and b as discussed infra our decision turns primarily on two issues whether dpm’s airplane expenses were ordinary and necessary and whether petitioner’s dpm and del pass-through losses are subject_to the passive_activity_loss restrictions of sec_469 as to the first issue respondent concedes that petitioner has substantiated the amounts of the disputed expenses but contends and we agree that petitioner has failed to substantiate business purposes independent of substantial personal purposes for the flights whether petitioner’s failure in this regard be viewed as failure to satisfy the substantiation prerequisite of sec_7491 or as failure to present credible_evidence sufficient for the court to render a decision in his favor the result is the same--the burden_of_proof remains with petitioner the passive loss issue involves mixed questions of law and fact with respect to critical factual issues particularly as to the number of hours petitioner might have engaged in his dpm and del activities petitioner has again failed to substantiate these matters or to present credible_evidence sufficient for the court to render a decision in his favor the burden_of_proof as to this issue also remains with petitioner respondent bears the burden of production with respect to penalties see sec_7491 we discuss this matter infra iii deductibility of dpm’s airplane expenses a the parties’ contentions respondent contends that the dpm nonrental losses ie the losses attributable to dpm’s activities other than renting its real_estate properties are nondeductible under sec_162 because they are not attributable to the conduct of any trade_or_business alternatively respondent contends that the dpm nonrental losses are nondeductible under either sec_162 or sec_212 because they do not represent ordinary and necessary business_expenses but rather primarily personal expenses characterizing respondent’s discussion of the trade_or_business requirement of sec_162 as inapposite and thereby implicitly conceding that the dpm nonrental activity was not a trade_or_business petitioner contends on brief that dpm’s deduction of the disputed expenses was based not upon sec_162 but upon sec_212 petitioner contends that dpm’s 8respondent argues alternatively that even if dpm’s aircraft-related expenses were ordinary and necessary business_expenses petitioner’s deduction of these expenses would be limited by the sec_469 passive_activity_loss limitations we address these arguments in pt iv infra 9petitioner’s contentions are inconsistent with the manner continued main activity was holding_real_estate for appreciation he contends that the disputed expenses represent ordinary and necessary travel_expenses that were integral to dpm’s managing conserving and maintaining properties that it owned during the years at issue and were also necessary for dpm’s investigating prospective investment properties he contends that his need to travel on dpm’s behalf by private plane was obvious because otherwise it would have been inefficient or infeasible for him to pursue his far-flung real_estate investment activities while at the same time conducting his full-time medical practice thus he contends the disputed expenses are deductible under sec_212 as dpm’s ordinary and necessary expenses b general legal principles an eligible_small_business corporation that elects s_corporation status is generally exempt from corporate_income_tax see sec_1363 instead the s corporation’s shareholders must continued in which he treated the disputed expenses on his tax returns for the years at issue on his returns petitioner treated these items not as miscellaneous_itemized_deductions under sec_212 but as reductions in arriving at adjusted_gross_income presumably pursuant to sec_162 if we were to agree with petitioner’s argument that the disputed expenses are deductible as miscellaneous_itemized_deductions under sec_212 which we do not collateral computational effects ie subjecting them under sec_67 to the 2-percent floor of adjusted_gross_income and under sec_68 to reduction for high-income individuals would likely reduce the value of these miscellaneous_itemized_deductions to petitioner see infra text accompanying note because we conclude for reasons discussed infra that the disputed expenses are not ordinary and necessary we need not consider these issues further report pro_rata shares of the s corporation’s taxable_income losses deductions and credits sec_1366 sec_1_1366-1 income_tax regsdollar_figure an s_corporation item generally retains its character for the shareholder sec_1366 with certain exceptions an s corporation’s taxable_income is computed in the same manner as an individual’s sec_1363 unless expressly provided in the code no deduction is allowed for personal expenses sec_262 sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_212 and provides that an individual may deduct ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income generally sec_162 and sec_212 provide with respect to the respective classes of activities to which they pertain coextensive deductions 325_us_365 discussing statutory predecessors of sec_162 and sec_212 and in some circumstances however a sec_212 deduction might be less beneficial than a 10the shareholder may not take into account s_corporation losses and deductions for any taxable_year in excess of the shareholder’s adjusted_basis in the s corporation’s stock and debt sec_1366 respondent does not contend that petitioner’s basis in dpm was insufficient to support the pass- through losses in question sec_162 deduction for instance as miscellaneous_itemized_deductions sec_212 deductions unlike sec_162 deductions are deductible only to the extent they exceed percent of the taxpayer’s adjusted_gross_income and for high- income individuals are subject_to reductiondollar_figure sec_67 sec_68 see bittker lokken federal taxation of income estates and gifts par pincite through 3d ed discussing various other circumstances in which deductibility under sec_212 may be less beneficial than under sec_162 to be deductible under either sec_162 or sec_212 expenses must be ordinary and necessary under the sec_212 regulations this means that the expenses must be reasonable in amount and must bear a reasonable and proximate relation to the production or collection of taxable_income or to the management_conservation_or_maintenance_of_property_held_for_the_production_of_income sec_1_212-1 income_tax regs see trust of 11for reasons such as these to effect flowthrough of deductions from an s_corporation to a shareholder itemized_deductions under sec_212 unlike deductions under sec_162 must be separately_stated rather than aggregated with the s corporation’s other items of income deductions losses and credits see sec_1363 disallowing in the computation of an s corporation’s taxable_income deductions referred to in sec_703 which includes in subpar e thereof itemized_deductions under sec_212 a sec_1_1366-1 income_tax regs the character of such separately_stated items is determined in the hands of the shareholder as if they were incurred in the same manner as incurred by the corporation sec_1366 bingham v commissioner supra pincite articulating a substantially identical standard with respect to the statutory predecessor of sec_212 if substantial business and personal motives exist for owning and maintaining property it is necessary to allocate the expendituresdollar_figure 55_tc_94 richardson v commissioner tcmemo_1996_368 c analysis during and of the three real properties in which dpm held ownership interests only one--the key largo condominium--was a destination to which petitioner flew himself in one of the airplanes in question he made these trips he testified four to six times a year on dpm’s behalf staying weekends in dpm also acquired a resort property in telluride colorado in petitioner flew there twice and 12pursuant to sec_274 stringent substantiation is required for deductions with respect to listed_property which includes passenger automobiles and any other_property used as a means of transportation eg airplanes sec_280f and ii these rules require the taxpayer to maintain adequate_records or sufficient corroborating evidence to establish each element of an expenditure including business_purpose see sec_274 sec_1_274-5t c i temporary income_tax regs fed reg date if the listed_property is used for both personal and business purposes no deduction is allowed unless the taxpayer establishes the business_purpose kinney v commissioner tcmemo_2008_287 sec_1_274-5t temporary income_tax regs fed reg date although these rules would seem germane to the deductibility of dpm’s airplane expenses respondent has not cited or relied upon the sec_274 substantiation rules accordingly we likewise do not rely upon them in our analysis stayed for periods undisclosed in the record for the years at issue dpm claimed airplane expenditures ranging from dollar_figure to dollar_figure clearly these large airplane expenditures were not wholly attributable to the approximately flights that petitioner made during the years at issue to dpm’s key largo and telluride properties in fact according to petitioner’s flight logs which are in evidence during the years at issue petitioner made over flights in the airplanesdollar_figure he has offered into evidence a redacted version of his flight logs that according to his testimony omits personal trips and includes only business trips these redacted flight logs show about flights that 13respondent characterizes these expenses as being predominately related to petitioner’s aircraft appearing to agree with this characterization petitioner states that the bulk of these expenses are expenses related to airplane travel the disputed expenses appear to include some relatively small nonaviation items eg auto and truck expense see app a on the basis of petitioner’s testimony and in the absence of other evidence we infer that auto and truck expense includes the expense of dpm’s purportedly leasing petitioner’s lexus from him so that he could drive it allegedly on dpm’s behalf to the ormond beach and lake mary fla properties petitioner has not advanced independent arguments with respect to such nonaviation items but like respondent has contented himself with treating all the disputed expenses as being aviation related 14dpm reported as rent expense dollar_figure dollar_figure and dollar_figure for and respectively see app a although the record is not explicit on this point it would appear that these are the amounts that dpm paid del as rent for the airplanes the record does not establish the reasonableness of such rents between these related entities as discussed infra it appears that a substantial portion of the rents represents petitioner’s personal_use of the airplanes he took in the airplanes according to petitioner’s own reckoning then at least of his flights were for personal purposes insofar as we can tell from the record however and petitioner does not contend otherwise all the flights including those that petitioner concedes to have been personal are included in the aviation expense deductions that dpm claimed for the years at issue the record does not reflect that petitioner reimbursed dpm for any of these flights another problem brought to light by these flight logs is that petitioner is claiming as part of dpm’s airplane expenditures the cost of flights that he made between january and date in the mitsubishi before del acquired the citation in date del and dpm entered into the lease agreement for the citation on date insofar as the record shows del never leased the mitsubishi to dpm petitioner has not explained why any of the mitsubishi expenses represent expenses of dpm rather than of petitioner furthermore it appears that petitioner has counted as business flights numerous flights both in the mitsubishi and in the citation that he made to the north carolina country club in which he owned a vacation home and a building lot in the flight logs the purpose of these flights is generally described without elaboration as inspect property or as training inspect property apparently petitioner characterizes these as business flights partly because of the asset management agreement whereby dpm purportedly agreed to manage these properties on petitioner’s behalf the asset management agreement however was executed on date and so has no bearing on flights petitioner made before then more fundamentally we do not perceive any significant purpose apart from hoped-for tax benefits in petitioner’s purportedly arranging for dpm to manage his properties because petitioner was the sole officer director and shareholder of dpm which had no employees this agreement was tantamount to petitioner’s agreeing for a fee to manage his properties for himself nor are we impressed with petitioner’s suggestion that he should be allowed to deduct the expenses of flying to his vacation home because he hoped someday to sell it at a profitdollar_figure in the redacted flight logs the purpose of many of the so- called business trips is listed simply as training for many years before forming dpm and del petitioner had regularly taken training flights to acquire flying licenses and to satisfy insurance standards we are unconvinced that the training flights were not primarily for personal purposesdollar_figure see noyce v 15similarly we see no dpm-related purpose to a date flight included in petitioner’s redacted flight logs in which petitioner flew with his girlfriend and his daughter to make an offer on the miami beach condominium that he and his girlfriend would eventually coown in their own names 16in some instances the flight logs manifest personal continued commissioner 97_tc_670 treating training flights as personal indeed we do not believe that even the or so flights that petitioner made to two of the properties that dpm owned were devoid of substantial personal motivations after all these were resort properties managed by professional management companies although petitioner testified that he performed global oversight at these properties his description of this activity looking at the big picture taking care of maintenance items et cetera that type of thing does not persuade us that any such activity would have much interfered with his personal motives for his frequent weekends at the key largo condominium or for his two trips to the telluride colorado condominium during petitioner suggests that in evaluating whether the disputed expenses were ordinary and necessary we should take into account not only the airplane trips he made to the two properties that dpm owned but also the more numerous airplane trips he claims to have made to investigate other prospective real_estate continued purposes for the training flights for instance a training trip to miami fla on date is described in the unredacted version of the flight logs as having the purpose of pick up daughter a training trip to chapel hill n c on date is described in the unredacted version of the flight logs as having the purpose of visit lisa even in instances where a personal purpose is not made manifest however we are not convinced that personal motives were absent investments allegedly on dpm’s behalf he has failed to substantiate however that any such investigatory expenses relating to new investment opportunities rather than to the maintenance of existing investments qualify for deduction under sec_212 see bick v commissioner tcmemo_1978_390 and cases cited therein in noyce v commissioner supra this court held that intel corp ’s vice chairman a licensed pilot was entitled to deduct unreimbursed expenses of using his private airplane in the course of his employment with intel the court held that these were ordinary and necessary expenses_incurred in the taxpayer’s trade_or_business as a corporate official finding that he had not voluntarily assumed the travel_expenses that his official duties required extensive and frequent travel that his access to the airplane enabled him to significantly reduce his travel time that he traveled by aircraft only when there was business advantage in doing so and that the cost of replicating his travel schedule and time savings via commercial charter carrier would have exceed the costs of operating his airplane id pincite see also richardson v commissioner tcmemo_1996_368 holding that the taxpayer was entitled to deduct airplane expenses_incurred by his s_corporation as ordinary and necessary expenses that contributed to the efficiency and productivity of the corporation’s trade_or_business unlike the taxpayers in noyce and richardson petitioner does not contend that the disputed expenses were incurred in the conduct of any trade or businessdollar_figure more fundamentally unlike the taxpayers in noyce and richardson petitioner has failed to identify business purposes independent of substantial personal purposes for any of the flights in questiondollar_figure rather the evidence convinces us that for all the flights in question petitioner had substantial personal motives emanating from his lifelong interest in flying airplanes from this perspective this case bears some similarity to 36_tc_879 in that case a lawyer sought to deduct as ordinary and necessary business_expenses the costs of acquiring and maintaining his yacht he claimed that he used the yacht to 17moreover petitioner has not claimed and the evidence does not suggest that he incurred the disputed expenses in the conduct of his trade_or_business of being an employee of fri the evidence does not show that petitioner used the airplane as part of his fri employment or that any such use would not have represented his voluntary assumption of fri’s expenses rendering them nondeductible to him cf 97_tc_670 concluding that the taxpayer personally incurred airplane expenses pursuant to intel’s written travel reimbursement policy requiring its officers to incur certain expenses for intel’s benefit without reimbursement 18in noyce v commissioner supra pincite the taxpayer’s personal_use of the airplane wa sec_45 hours out of a total hours and the taxpayer claimed no deduction for this personal_use the court in noyce also disallowed expenses for flight hours attributable to maintenance training and delivery on the grounds that these flight hours did not represent business use id pincite similarly in richardson v commissioner tcmemo_1996_368 the taxpayer’s use of the airplane is described as minor and the taxpayer paid the actual cost associated with this personal_use promote his business in disallowing the expenses the court noted the taxpayer’s strong personal_interest in yachting and stated in determining that which is necessary to a taxpayer’s trade_or_business the taxpayer is ordinarily the best judge on the matter and we would hesitate to substitute our own discretion for his with regard to whether an expenditure is appropriate and helpful in those cases in which he has decided to make the expenditure solely to serve the purposes of his business but where as in this case the expenditures may well have been made to further ends which are primarily personal this ordinary constraint does not prevail petitioner must show affirmatively that his expenses were necessary to the conduct of his professions we do not think petitioner has shown that the expenses of acquiring and maintaining a yacht were necessary to the conduct of his professions id pincite petitioner has failed to show that the disputed expenses were ordinary and necessary expenses of dpm rather than his personal expenses accordingly petitioner is not entitled to deduct the claimed dpm nonrental pass-through losses pursuant to sec_212 or otherwisedollar_figure 19on reply brief petitioner appears to concede that some of the flights for which he claimed deductions were personal and states that these expenses at a minimum would have to be allocated based on the use he also acknowledges that if it were true and we find that it is true that dpm deducted the total airplane expenses without allocating any portions to petitioner’s personal_use this oversight or error should be corrected petitioner suggests that this oversight or error should be corrected as part of the computations that will be made under rule b in accordance with the findings and conclusions of this court we disagree in accordance with our findings and conclusions supra no allocation of the disputed expenses is warranted iv passive_activity limitations a the parties’ contentions respondent contends that during the years at issue dpm’s only activity was renting real_estate and that del’s only activity was leasing airplanes accordingly respondent contends that under sec_469 petitioner’s activities with respect to del and the dpm rental_activity were per se passive activities and his claimed losses therefrom are subject_to the sec_469 passive_activity_loss restrictionsdollar_figure respondent further argues that whether or not these rental activities are deemed per se passive all petitioner’s dpm and del activities were in fact passive because petitioner failed to materially participate in them petitioner contends that all his activities--including his medical professional activities his medical_research activities his real_estate investment activities and the ownership and use of airplanes--should be regarded as a single activity for purposes of sec_469 from this perspective he suggests dpm’s rental activities were merely incidental to its investment activities and del’s airplane rental activities should be disregarded altogether since no one other than petitioner ever used the aircraft in connection with any 20as previously noted respondent concedes the adjustments with respect to the and dpm rental losses on the ground that petitioner correctly treated these losses as passive on his and returns see supra note activity accordingly he contends neither del’s nor dpm’s activities should be treated as per se passive rental activities he further contends that he meets the material_participation test for these various activities whether viewed separately or as a group and that accordingly the disputed losses are not subject_to the sec_469 restrictions b general legal principles sec_469 disallows any deduction for a passive_activity_loss defined generally as the amount each year by which the aggregate losses from all passive activities exceed aggregate income from all passive activitiesdollar_figure sec_469 generally a passive_activity is one involving the conduct_of_a_trade_or_business in which the taxpayer does not materially participate sec_469 subject_to certain exceptions a rental_activity is treated as a per se passive_activity without regard to whether the taxpayer materially participates sec_469 a rental_activity is one in which payments are principally for_the_use_of tangible_property sec_469 generally one or more trade_or_business activities or rental activities may be treated as a single activity if the 21by its terms sec_469 applies to individuals and various specified entities but not to conduits such as partnerships_and_s_corporations see sec_469 for purposes of sec_469 the character of each item_of_gross_income and deduction allocated to a taxpayer from a partnership or s_corporation is determined by reference to the taxpayer’s participation in the activity sec_1_469-2t income_tax regs fed reg date activities constitute an appropriate economic unit for the measurement of gain_or_loss for purposes of sec_469 sec_1_469-4 income_tax regs as an exception to this general_rule however an activity involving the rental of real_property and an activity involving the rental of personal_property generally may not be treated as a single activity sec_1 d income_tax regs c analysi sec_1 petitioner’s grouping arguments on their returns petitioner and dpm elected to group dpm’s and del’s activities for purposes of sec_469 insofar as the record shows no grouping election was made before and contrary to petitioner’s assertions on brief no election was ever made for any year to group these activities with his medical practice employment or his medical_research activities indeed such an election would have been inappropriate for a variety of reasons in the first instance petitioner does not contend and the record does not show that during the years at issue his medical_research activities constituted a trade_or_business so as to be eligible for grouping with his other activities under the regulationsdollar_figure see sec_1_469-4 income_tax regs a sec_22although petitioner testified that he reported consultant’s fees from his medical_research activities as additional income on his tax returns we find no such additional continued previously discussed we have also concluded that petitioner by insisting that dpm has claimed its nonrental expenses under sec_212 and by characterizing as inapposite respondent’s complaint that dpm did not meet the trade_or_business requirement of sec_162 has effectively conceded that dpm’s nonrental activities did not constitute a trade_or_business during the years at issue accordingly petitioner’s medical_research activities and dpm’s nonrental activities are ineligible for grouping with petitioner’s other activities but even if we were to assume for the sake of argument that all the activities which petitioner seeks to group constituted either trades_or_businesses or rental activities we would nevertheless conclude that these activities do not constitute an appropriate economic unit within the meaning of the regulations id the regulations provide that whether activities constitute an appropriate economic unit for grouping depends upon all the relevant facts and circumstances with these five factors receiving the greatest weight i similarities and differences in types of trades_or_businesses continued income reported on his returns for the years at issue petitioner’s generalized testimony about his medical_research activities leaves us in doubt as to the exact periods during which he might have been involved in these activities but even if we were to assume for the sake of argument that he was involved in these activities during the years at issue the record does not establish that they would have constituted a trade_or_business ii the extent of common_control iii the extent of common ownership iv geographical location and v interdependencies between or among the activities for example the extent to which the activities purchase or sell goods between or among themselves involve products or services that are normally provided together have the same customers have the same employees or are accounted for with a single set of books_and_records sec_1_469-4 income_tax regs petitioner conducted his medical practice as an employee of fri being an employee may be a trade_or_business 66_tc_652 affd 601_f2d_734 5th cir petitioner has made no showing however that his trade_or_business of being an employee of fri or any putative trade_or_business involving his medical_research satisfies any of these grouping factors with the possible exception of the geographical factor it is not apparent to us that petitioner used the airplanes to any significant degree in his medical practice based a short distance from his residence or to what extent he might have used the airplanes in any medical_research activities during the years at issue his central argument as we understand it is that using the airplanes was helpful to his medical employment and his medical_research because it minimized the time he would lose from these activities while pursuing other activities such as real_estate activities and we infer vacations but any such connection does not suffice to make his various activities an appropriate economic unit we reject petitioner’s suggestion that all his activities should be grouped for purposes of section dollar_figure del’s rental_activity apart from his grouping argument which we have rejected petitioner has advanced no reason for us to conclude that del’s activity was not in fact as petitioner and dpm expressly characterized it in their grouping elections an equipment rental_activity petitioner has not shown that respondent erred in treating del’s rental_activity as per se passive under sec_469 and consequently we hold that the schedule c losses petitioner claimed with respect to del’s activities are subject_to the passive_activity_loss limitationsdollar_figure 23consequently we also reject as without legal or factual basis petitioner’s argument that as a result of the grouping pursuant to the elections it is appropriate to merge together and to ignore the separateness of the aircraft rental income received and the aircraft rental expense paid taken to its logical conclusion petitioner’s argument might suggest that the transactions or entities in question should be collapsed or disregarded and viewed in substance as signifying nothing more than petitioner’s attempt to garner tax deductions by renting his airplanes to himself but because respondent has not pursued this precise argument neither do we 24we note that this holding will result in a smaller increase to petitioner’s taxable_income with respect to this item than respondent determined in the notice_of_deficiency which disallowed petitioner’s schedule c del deductions entirely for failure to establish that any amounts had been paid_or_incurred for ordinary and necessary expenses in this proceeding respondent concedes that the del expenses were paid_or_incurred and has not argued that the del expenses were not ordinary and necessary rather respondent has sought only to limit the del continued dpm’s rental_activity for and petitioner reported the dpm rental losses as passive and respondent has conceded any adjustment with respect to these items for these years respondent continues to challenge however petitioner’s treating the dpm rental losses as nonpassive respondent contends that the dpm rental_activity was per se passive under sec_469 and petitioner disagrees contending that at least for the only year for which petitioner reported the dpm rental_activity as nonpassive dpm’s rental_activity was incidental to its primary activity of holding investment properties for future appreciationdollar_figure we need not decide whether dpm’s rental_activity continued deductions on the grounds that they represent passive_activity_losses under sec_469 and alternatively that the del activity was an activity_not_engaged_in_for_profit within the meaning of sec_183 if respondent’s alternative sec_183 contention were sustained the result would be to limit petitioner’s del deductions to del’s gross_income for each year at issue see sec_183 and b as discussed in more detail infra in petitioner’s circumstances this result is functionally equivalent to applying the sec_469 restrictions to petitioner’s del losses consequently we need not and do not address respondent’s alternative sec_183 contentions 25under temporary regulations an activity involving the use of tangible_property is not treated as a rental_activity for a taxable_year if rental of the property is treated as incidental to a nonrental activity sec_1_469-1t temporary income_tax regs fed reg date rental of property is treated as incidental to an activity of holding the property for investment only if the principal purpose of holding the property is to realize gain from the appreciation of the property and the gross rental income from the property is less than percent of the lesser_of i the unadjusted_basis of the continued was incidental because even if it were to avoid the sec_469 restrictions petitioner would still need to show that he materially participated in this activity as discussed below petitioner has not shown that he materially participated in any of the dpm activities or for that matter the del activities for any year whether they be considered singly or together lack of material_participation material_participation is defined generally as regular continuous and substantial involvement in the business operations sec_469 the regulations identify these seven situations in which an individual will be treated as materially participating in an activity the individual participates in the activity for more than hours during such year the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year the activity is a significant_participation_activity within the meaning of paragraph c of this section for the taxable_year and the individual’ sec_25 continued property or ii the fair_market_value of the property sec_1_469-1t temporary income_tax regs fed reg date aggregate participation in all significant participation activities during such year exceeds hours the individual materially participated in the activity determined without regard to this paragraph a for any five taxable years whether or not consecutive during the ten taxable years that immediately precede the taxable_year the activity is a personal_service_activity within the meaning of paragraph d of this section and the individual materially participated in the activity for any three taxable years whether or not consecutive preceding the taxable_year or based on all of the facts and circumstances taking into account the rules in paragraph b of this section the individual participates in the activity on a regular continuous and substantial basis during such year sec_1_469-5t temporary income_tax regs fed reg date the regulations also provide that the last-described facts_and_circumstances_test requires that the individual’s participation in the activity exceed hours during the taxable yeardollar_figure sec_1_469-5t temporary income_tax regs fed reg date on brief petitioner claims that he meets the third fourth sixth and seventh of these tests he has directed us however to no evidence or proposed findings to show that he meets the 26although the regulations permit a taxpayer to establish the extent of his participation by any reasonable means sec_1_469-5t temporary income_tax regs fed reg date a postevent ballpark guesstimate does not suffice see lee v commissioner tcmemo_2006_193 bailey v commissioner tcmemo_2001_296 carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 quantitative requirements for the third fourth or seventh test as applied to his activities separately petitioner’s reliance on all four tests appears to be partly or in the case of the sixth test wholly premised on the notion that all his activities should be grouped together so as to constitute in the aggregate a personal_service_activity for the reasons discussed above we reject this premise d summary of conclusions we conclude and hold that petitioner’s del and dpm activities were passive consequently pursuant to sec_469 for each year at issue he may not deduct losses from these passive activities to the extent that his aggregate losses from all his passive activities exceed his aggregate income from these activities application of this rule in calculating petitioner’s tax_liability requires some consideration of the interplay among petitioner’s various activities in the light of our holdings for each year at issue petitioner engaged in three passive activities the dpm nonrental activity the dpm rental_activity and the del activity we have disallowed the dpm nonrental losses for failure to show that the disputed expenses were ordinary and necessary consequently petitioner is allowed no loss passive or otherwise with respect to the dpm nonrental activity for and petitioner reported no income from the dpm nonrental activity for however petitioner reported dollar_figure of income from the dpm nonrental activity pursuant to our earlier holding petitioner is allowed no deductions against this income for then the result of our holding dpm’s nonrental activity to be passive is partly to free up dollar_figure of passive_income to be added to petitioner’s aggregate income from all passive activities and thereby to increase by dollar_figure the aggregate losses petitioner is allowed to claim with respect to all his passive activities for dollar_figure v accuracy-related_penalties respondent determined that for each year at issue petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 and b for substantial_understatement_of_income_tax respondent bears the burden of production with respect thi sec_27as previously noted we have declined to address respondent’s alternative argument under sec_183 that petitioner’s del activity was not engaged in for profit our reason for declining to address this alternative argument was that even if it were sustained it would not affect petitioner’s tax_liabilities in any way different from our holding that the del losses were subject_to the sec_469 restrictions in the light of the discussion supra that conclusion requires some further elaboration if we had held that the del losses were subject_to the sec_183 limitation those losses would have been allowable only to the extent of del’s gross_income for each year and consequently would not have been available to absorb the dollar_figure of freed up passive_income from the dpm nonrental activity in but because the dpm rental_activity generated more than dollar_figure of losses in excess of income from that activity those losses are available to offset the dollar_figure of freed up passive_income from the dpm nonrental activity independent of any effect that our treatment of the del losses as being limited by either sec_183 or sec_469 might have upon the calculation penalty sec_7491 to meet this burden respondent must produce evidence establishing that it is appropriate to impose this penalty once respondent has done so the burden_of_proof is upon petitioner see higbee v commissioner t c pincite sec_6662 and b imposes a 20-percent accuracy-related_penalty on any portion of a tax underpayment that is attributable to any substantial_understatement_of_income_tax defined in sec_6662 as an understatement that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure the exact amount of petitioner’s understatement will depend upon the rule computation taking into account respondent’s concessions and in accordance with our findings and conclusions to the extent that those computations establish as seems almost certain that petitioner has a substantial_understatement_of_income_tax respondent has met his burden of production see prince v commissioner tcmemo_2003_247 the accuracy-related_penalty does not apply with respect to any portion of the underpayment if it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 petitioner contends that he had reasonable_cause and acted in good_faith because in reporting his taxes for the years at issue he relied in good_faith on advice from the meiners firm which prepared dpm’s forms 1120s and numerous schedules and tables that were incorporated into petitioner’s form sec_1040 he also contends that he relied upon advocate which advised him in forming del and dpm and in preparing necessary documents reliance on a professional tax adviser’s advice may demonstrate reasonable_cause and good_faith if taking into account all the facts and circumstances the reliance was reasonable and the taxpayer acted in good_faith sec_1 b c income_tax regs reliance on a tax adviser may be reasonable and in good_faith if the taxpayer establishes the adviser was a competent professional with sufficient expertise to justify reliance the taxpayer provided necessary and accurate information and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 affd 299_f3d_221 3d cir the advice must not be based on unreasonable factual or legal assumptions and must not unreasonably rely on representations statements findings or agreements of the taxpayer or any other person sec_1 c ii income_tax regs our determinations regarding petitioner’s tax deficiencies turn on two key issues whether dpm’s nonrental expenses were ordinary and necessary expenses and whether his dpm and del activities were passive activities petitioner has not shown that he provided his tax advisers necessary and accurate information as to certain critical matters regarding these issues moreover it appears that his advisers unreasonably relied on certain of his representations more particularly the disputed airplane expenses reported as ordinary and necessary expenses of dpm emanate from the flight logs that petitioner maintained meiners testified that these flight logs were a logbook format that we provide to our clients as an example of what they can use to meet the documentation requirements it appears however that the meiners firm accepted at face value petitioner’s characterization of all his flights as business related similarly the evidence indicates that it was petitioner not his tax advisers who decided whether to characterize his activities as passive or nonpassive meiners testified the client would tell us whether or not it was passive or nonpassive we would have to ask the client we would have no way of knowing without if the client told us it was passive fine it was passive if the client tells us -- you know we don’t know unless the client tells us judging from this testimony it appears that on this critical issue the tax advisers relied upon petitioner rather than the other way around as petitioner acknowledges on brief he is highly educated and sophisticated and possesses extensive business experience accordingly as petitioner concedes the standard of care that must have been exercised by the petitioner is a high one we are not convinced that petitioner met that high standard of care we hold that for each year at issue petitioner is liable for a sec_6662 penalty insofar as the rule calculations show a substantial_understatement_of_income_tax to reflect the foregoing and respondent’s concessions decision will be entered under rule appendix a dpm nonrental loss deductions repairs maintenance rent expense taxes licenses depreciation other deductions auto truck expense avionics fuel landing fees permits maintenance aircraft real_estate fees training charts maps dues subscriptions flight planning fees hanger rent insurance legal professional management fees meals entertainment miscellaneous oil other rent ramp landing fees postage supplies telephone tie down parking transportation travel total -- dollar_figure dollar_figure dollar_figure big_number big_number -- big_number big_number -- -- -- -- big_number -- -- -- big_number big_number big_number big_number -- big_number big_number big_number big_number -- big_number -- -- big_number big_number -- big_number -- -- -- big_number big_number -- -- big_number -- -- -- -- -- -- -- -- big_number -- -- -- -- -- big_number big_number big_number big_number big_number big_number big_number big_number -- -- appendix b dpm rental loss deductions dollar_figure big_number dollar_figure -- advertising auto travel cleaning maintenance commissions insurance interest repairs taxe sec_503 big_number big_number utilities big_number big_number big_number depreciation big_number big_number big_number other deductions total big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number -- -- -- big_number -- -- -- big_number big_number big_number
